Order of the Supreme Court, Kings County, dated August 16, 1965, reversed, on the law, and application granted to the extent that a hearing is directed to be held on the issues raised in appellant’s application; and matter remanded accordingly to the Supreme Court, Kings County. Findings of fact, if any, have not been considered. In our opinion, defendant has alleged facts which, if established, justify relief by way of coram nobis. He is entitled to a hearing (People v. Picciotti, 4 N Y 2d 340; People v. Gallo, 12 N Y 2d 12; People v. Donovan, 13 N Y 2d 148). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.